Citation Nr: 9912592	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not serve in combat, and there is no 
evidence corroborating any of his alleged service stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  With respect to 
post-traumatic stress disorder, service connection requires 
credible evidence that the reported in-service stressor(s) 
occurred, medical evidence showing a clear diagnosis of post-
traumatic stress disorder, and medical evidence showing a 
link between the reported in-service stressor(s) and the 
current symptomatology.  38 C.F.R. § 3.304(f).  

The nature of the evidence required to establish whether a 
reported in-service stressor occurred is dependent upon 
whether the reported stressor was related to combat.  If a 
reported stressor arose from a combat experience and there is 
verification that a veteran engaged in combat, the veteran's 
lay testimony about the stressor is conclusive proof as to 
the occurrence of the stressor, provided the testimony is 
credible, i.e., consistent with the circumstances, 
conditions, or hardships of such service.  If a reported 
stressor arose from a noncombat experience, a veteran's lay 
testimony regarding the stressor is insufficient to establish 
the occurrence of the stressor; the stressor must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); 38 C.F.R. § 3.304(f).  

The veteran contends that he has post-traumatic stress 
disorder due to his service in Vietnam.  He asserts that his 
ship was hit by gunfire, his ship caught on fire, and that 
the ship's helicopter crashed near him.  The veteran claims 
that the VA diagnosed him as having post-traumatic stress 
disorder in 1980.

The RO sent the veteran a letter in April 1997 requesting 
that he supply more information about the stressors that he 
claimed to experience during service.  The veteran did not 
reply to this letter.  

The veteran's service records confirm that he served in 
Vietnam.  His military occupational specialty was ordnance 
mechanic.  He was not awarded any medal or decoration which 
would indicate exposure to combat.  The veteran's service 
medical records are negative for the presence of any 
psychiatric disability.

VA medical records dated from January 1978 to August 1996 
make no reference to post-traumatic stress disorder.

On VA general medical examination in August 1996, the veteran 
reported that he had been treated for post-traumatic stress 
disorder, for chemical dependence, and for alcohol 
dependence.  The diagnoses included sleep disorder, and 
history of post-traumatic stress disorder.

VA psychiatric examination in August 1996 revealed complaints 
of a sleep disorder since Vietnam.  The examiner noted that 
that veteran had been reported to have panic attacks by a VA 
physician in July 1994.  The diagnoses included generalized 
anxiety disorder and personality disorder.

The veteran was treated by a VA psychologist for complaints 
of interpersonal difficulties in February 1998.  The veteran 
stated that he was seeking to have post-traumatic stress 
disorder documented in his medical record.  The examiner 
noted that the veteran manifested depression, grandiosity, 
and magical thinking.

VA psychiatry service records dated from December 1996 to 
June 1998 contain several notations of probable post-
traumatic stress disorder. 

While the veteran has been noted to have "probable" post-
traumatic stress disorder, the psychiatric and psychological 
evaluations of the veteran have mostly failed to result in a 
diagnosis of post traumatic stress disorder.  Even assuming 
for the purpose of this decision that the veteran has a clear 
diagnosis of post-traumatic stress disorder, the veteran's 
service records document no award or decoration evidencing 
combat service, nor do they otherwise support the veteran's 
contention that he served in combat.  In his March 1997 
stressor statement, the veteran very briefly described three 
stressor incidents.  He did not indicate when the incidents 
occurred other than to state that they occurred during the 
period from May 1966 to June 1968.  In April 1997, the RO 
informed the veteran that more specific information 
concerning the alleged stressors was required to facilitate 
verification of the alleged stressors.  The veteran did not 
respond to this request for additional details, nor has he 
submitted any corroborating evidence of the alleged 
stressors.  

Since the veteran has not even specified the year in which 
any of the alleged stressors occurred, the Board has 
concluded that a remand for the purpose of attempting to 
obtain verification of the alleged stressors from the service 
department would serve no useful purpose.  Since the veteran 
received no award or decoration indicative of combat service, 
there is no other corroborating evidence of the veteran's 
alleged combat service and there is no corroborating evidence 
of the veteran's alleged stressors, service connection is not 
warranted for post-traumatic stress disorder. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

